                                Case 2:19-cv-04532-MSG   Document 1-2 Filed 10/01/19 Page 1 of 2~~
                                                   UNITEDSTATESDISTRICTCOt:RT
                                                        FOR THE EASTER"l DISTRICT OF PE~'NSYLV~l\JIA

                                                                             DESIGNA TIO!\f FORM
                                                                                                                                            Iq      -
                       (to be used by counsel or prose plamtiffto md1cate the category of the case for the purpose of assignment to the appropriate calendar)




Case Number

Civil cases are deemed related when Yes 1s answered to any of the followmg quest10ns

      Is this case related to property mcluded man earher numbered srnt pendmg or within one year                                 YesD
      previously termmated action m this court?

2     Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                              YesD
      pendmg or w1thm one year previously termmated action m this court?

3     Does this case mvolve the vahd1ty or mfrmgement ofa patent already m srnt or any earher                                     YesO
      numbered case pending or withm one year prev10usly termmated action of this court?

4     Is this case a second or successive habeas corpus, social secunty appeal, or pro se c1v1I nghts                             YesD
      case filed by the same md1vidual?

I certify that, to my knowledge, the within case           O      [Q"is not related to any case now pendmg or withm one year prev10usly termmated action m
                                                                is I
this court except as noted above.                                0 (\       (\ ,.,. ...t ..... t) ~ ~
DAff. _         _c).C.T-'2.G..:a~--QL                2.n.l't     \\.   ~~ e                                                                         N/4 -
                                                 1                         Attorney-at-L       Pro Se Plaintiff                              Attorne~jD   ~ (if applicable)

CIVIL: (Place a ,; in one category only)

A.              Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

D     I.  Indemmty Contract, Marine Contract. and All Other Contracts                         D     I       Insurance Contract and Other Omtracts
D     2.  FELA                                                                                D     2       Airplane Personal Injury
D     3   Jones Act-Personal Injury                                                           D     3       Assault, Defamation
D     4   Antitrust                                                                           D     4       Marine Personal InJury
                                                                                              D
B
D
      5
      6
      7
          Patent
          Labor-Management Relations
          CIVIi Rights
                                                                                              D
                                                                                              D
                                                                                                    5.
                                                                                                    6
                                                                                                    7.
                                                                                                            Motor Vehicle Personal lnJury
                                                                                                            Other Personal InJury (Please specify)
                                                                                                            Products Ltab1hty
                                                                                                                                                                       - -    ..   -

D     8 Habeas Corpus                                                                         D     8       Products Ltab1hty - Asbestos

8@' io    Securities Act(s) Cases
          Social Security Review Cases
      11. All other Federal Question Cases
                                                                                              D     9       All other Diversity Cases
                                                                                                            (Please specify) - - - - - -         - - - -- - - - - - -
                (Please specify) _ _ _ _ _ _ ,       ~\A'f;,,: f~ )'.)~F.;_~-              Cl\) i,. "( ,,



                                                                             ARBITRA TIO!'II CERTIFICATIO!'II
                                                     (['he effect of this certificatzon 1s to remove the case from ebg1b1hty for arbttratzon j


I,   ~-1=.S.SR.                     ~tl~~ _ _ ~
                       D \ G l~tJ\J \-n-6R.. ,o
                                                               counsel of record o,fo se plam~o hereby certify

                     ant to Local Civil Rule 53 2. § 3~c) (2),_ that to the best ofmy knowledge and behef, the damages recoverable in this crv1l action case
                exceed the sum of $150,000.00 exclusive of mterest and costs:

     ~,h,fothe, thru, monetary damages is sought                                                         D' ~
DATE       Oc:,oQ.Efs _ru~.201-9..
            -      -            -
                                                                   k~~cab1,' __ __
                                                                            Attorney-at-Law{f'ro Se Plam!!:J!;)                              A ttomey ID # (If applicable)

NOTE A tnal de novo WIii be a tnal by Jury only 1fthere has been comphance with f RC P 38

C,v 609 (5/2018/
                 Case 2:19-cv-04532-MSG Document 1-2 Filed 10/01/19 Page 2 of 2
                            IN THE UNITED ST A TES DISTRICT COURT
                        f'OR THE EASTERN DISTRICT Of' PENNSYLVANIA

                       CASE MA.~AGEMENT TRACK DESIGNATION FOR1VI

 R. QA~S P.R          ~UGl\STu.S
                          V.
                                     t~ ol~\l              ·\-nO~\c,,
                                                                 ;
                                                                               CIVIL ACTIO~


Cn?f cF- l>\-{ 11.t)/B-111....Q. S+ti~i (e,F       ('.) '"A<"f":::
ASH C.c ~ L... m,nJ2 - ~.£t)R ~ f-lLlpou; (:: At. 4-l.
 In ~c~ordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
 plamtiff shall complete a Case Management Track Designation Form in all civil cases at the time of
 filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
 side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
 designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
 the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
 to which that defendant believes the case should be assigned.

  SELECT ONE OF THE .FOLLOWING CASE MANAGEMENT TRACKS:

  (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

  (b) Social Security -. Cases requesting review of a decision of the Secretary of Health
       and Human Services denying plaintiff Social Security Benefits.                                  ( )

  (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

  (d) Asbestos - Cases involving claims for personal injury or property damage from
      exposure to asbestos.                                                                            ( )

  (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
      commonly referred to as complex and that need special or inte~se manage~ent by
      the court. (See reverse side of this form for a detailed explanation of special
      management cases.)
  (f) Standard Management - Cases that do not fall into any one of the other tracks.



                                  ?l\oQ!;          e~~o~~
                                      Attorney-at-law  Attorney for

  Q\5-690-459\                            N/er
                                               I
   Telephone                           :FAX Number


   (Civ. 660) 10/02
